Citation Nr: 1035292	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-39 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot 
wound to the abdomen.  

2.  Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran presented testimony at a Board personal hearing by 
the undersigned Veterans Law Judge in May 2010 at the Boston RO.  
A transcript of this hearing is associated with the Veteran's 
claims folder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Any time after VA issues a decision on a claim, if relevant 
service department records that existed but were not associated 
with the claims file at the time of that decision are associated 
with the claims file, VA will reconsider the claim, 
notwithstanding paragraph (a) of the same section (which defines 
new and material evidence).  38 C.F.R. § 3.156(c)(1) (2009).  
Relevant service department records include service records 
related to a claimed in-service event, injury, or disease.  See 
38 C.F.R. § 3.156(c)(1)(i).  If service connection is eventually 
granted, reconsideration of a claim under this section preserves 
an effective date of the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.  See 
38 C.F.R. § 3.156(c)(3).  

The Board notes that both of the issues currently on appeal were 
originally characterized as new and material evidence claims, 
based off of a last prior final decision in April 2000.  However, 
a new service treatment record (the Veteran's separation 
examination from July 1980) was associated with the file in 
January 2004.  Because the newly associated service treatment 
record is a relevant service department record that was not yet 
associated with the claims file at the time of the prior final 
decision, the Veteran's claim must be reconsidered without 
requiring the submission of new and material evidence.  
Therefore, the issues on appeal have been re-characterized to 
reflect the Board's reconsideration of the earlier claim rather 
than adjudicating the claim on a new and material basis.

The Board initially observes that the Veteran filed a claim for 
service connection for PTSD; however, in light of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), and the evidence discussed 
below, the Board has restated the issue on appeal as entitlement 
to service connection for an acquired psychiatric disorder, to 
include PTSD.  

The Board notes that in Clemons the Court of Appeals for Veterans 
Claims (Court) indicated that it had jurisdiction to remand to 
the Board any matters that were reasonably raised below that the 
Board should have decided, with regard to a claim properly before 
the Court, but failed to do so.  The Court stated that a claim 
for benefits based on PTSD encompassed benefits based on an 
anxiety disorder and (or) a schizoid disorder because the 
evidence developed during the processing of the claim indicated 
that the symptoms for which that Veteran was seeking VA benefits 
may have been caused by an anxiety and (or) schizoid disorder.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Though the Veteran was not diagnosed with a psychiatric disorder 
while in service, "the fact that a condition was not diagnosed 
cannot, by itself, serve to rebut a subsequent expert 
diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 516 (1991).  
VA treatment records as far back as 1999 show treatment of the 
Veteran for psychiatric symptoms other than PTSD, including 
depression, anxiety and psychosis, not otherwise specified.  The 
Veteran has also testified as to his depression in his May 2010 
hearing.  

The Veteran is competent to attest that he has experienced 
certain psychiatric symptoms since exit from service.  His 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. 
App. at 83.  

Therefore, finds that the Veteran should be afforded a VA 
psychiatric examination to determine if he currently has any 
psychiatric disorders (including PTSD and depression) that are 
related to or had its onset in service or to the residuals of his 
gunshot wound to the abdomen.  The Veteran is hereby notified 
that it is the Veteran's responsibility to report for the 
examination and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2009). 

The record also reflects that outstanding VA medical records 
should be obtained (as shown by the Veteran's testimony of 
continued VA treatment and the record before the Board only 
containing VA treatment records until 2003).  These are 
particularly important as they relate to possible current 
diagnoses for both residuals of a gunshot wound to the abdomen 
and to the claim for an acquired psychiatric disorder.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
the Board finds that copies of the complete records of treatment 
of the Veteran at the Bedford VA Medical Center system and the 
Boston Causeway Street VA clinic from 2003 to the present time 
should be obtained and associated with the claims folder.  Under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records should 
continue until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

During his May 2010 hearing before the undersigned, the Veteran 
testified that he was awarded disability benefits from the Social 
Security Administration (SSA).  The Veteran has indicated that 
these records may be relevant to his current claims. However, the 
records regarding this award of benefits have not been associated 
with the claims folder and the record contains no indication that 
any attempt was made to obtain the Veteran's complete SSA record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and consider 
those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2009); see also Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009). 

Private treatment records from June 1979 show the Veteran 
underwent an exploratory laparotomy after suffering a gunshot 
wound to his pelvis area.  An October 2003 VA examiner indicated 
that the Veteran had well-healed abdominal scars due to a gunshot 
wound with no evidence of hernia or other problems, although the 
examiner noted a history of chronic diarrhea, which was being 
investigated by the gastrological service.  However, the examiner 
did not sufficiently describe the scars present and did not 
provide any more detail as to the possibility of chronic diarrhea 
or other gastrointestinal impairment was a residual of the 
gunshot wound.  Further, it does not appear that the examiner 
reviewed the Veteran's claims file, treatment records related to 
the Veteran's 1979 gunshot wound or subsequent treatment records.  
The RO's January 2007 administrative line of duty determination 
found that the gunshot wound the Veteran received in June 1979 
was incurred in the line of duty.  The Veteran also testified as 
to the circumstances of his injury in May 2010 testimony before 
the undersigned.  

Given the above, the Board concludes that the Veteran must be 
afforded a VA examination to determine if he currently has any 
residuals related to the gunshot wound he suffered during the 
line of duty in June 1979 (as determined administratively in the 
RO's January 2007 decision).  The Veteran is hereby notified that 
it is the Veteran's responsibility to report for the 
examination(s) and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided updated 
notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that recognizes his 
claim as being that of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, rather than for 
PTSD alone.  

2.  The RO should obtain from the SSA a copy 
of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
Under 38 C.F.R. § 3.159(b), efforts to obtain 
Federal records should continue until either 
the records are received or notification is 
provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 
3.159(c)(1).  All records/responses received 
should be associated with the claims folder.  

3.  The RO should obtain copies of the 
complete VA treatment records of the Veteran 
at the Bedford VAMC system and Boston 
Causeway Street VA clinic from 2003 to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims folder.

4.  If any records sought are not obtained, 
the RO should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  Once actions requested above have been 
completed to the extent possible, schedule 
the Veteran for a VA psychiatric examination 
to determine the nature, extent of severity, 
and etiology of any psychiatric disorder(s), 
including PTSD and depression, that may be 
present; and to determine if the Veteran 
meets the diagnostic criteria for PTSD and, 
if so, whether such can be linked to an in-
service stressor.  The claims file, including 
a copy of this Remand, must be made available 
to and reviewed by the examiner.  The 
examination report is to include a detailed 
account of all pathology present and of any 
tests deemed necessary.  Based on a review of 
the claims folder and the results of the 
examination, the examiner is asked to address 
the following:

a.  If a diagnosis of PTSD is appropriate, 
the examiner should specify: (1) whether each 
alleged stressor was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there is 
a link between the current symptomatology and 
one or more of the in-service stressors 
sufficient to produce PTSD.

b.  In addition, the examiner must delineate 
all diagnoses reached to account for the 
Veteran's psychiatric symptomatology.  The 
examiner must also express an opinion as to 
whether any psychiatric disorder(s) found on 
examination, including depression, etc., 
is/are related to or had its onset in service 
or is in any way secondary to the Veteran's 
residuals of a gunshot wound to the abdomen.  
The examination report should include the 
rationale for all opinions expressed.

6.  After paragraphs 2, 3 and 4 have been 
accomplished, the RO should afford the 
Veteran appropriate VA examination(s) in 
order to determine the nature and etiology of 
any disability found due to being shot in the 
abdomen.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed and all findings should be set 
forth in detail.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination(s), and this fact should be so 
indicated in the examination report.

After reviewing the available medical records 
and examining the Veteran, the examiner is 
asked to offer an opinion addressing the 
following question:

(a).  Has the Veteran developed any 
disabilities due to the gunshot wound the 
Veteran suffered in June 1979, including 
scars, abdominal problems, gastrointestinal 
issues, etc?  If so, please specify the 
diagnosis(es).  The examiner is asked to 
provide a complete rationale.  

7.  Then readjudicate the appeal.  If the 
benefits sought on appeal remains denied, the 
RO must furnish the Veteran and his attorney 
an appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

